 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      IRA RAY DEAN HARTFORD IV,
                                                             CASE NO. 3:19-cv-05757-RBL-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      GRAYS HARBOR COUNTY
        OFFICIALS, et al.,
14
                               Defendants.
15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate
16   Judge J. Richard Creatura, any objections to the R&R, and the remaining record, does hereby
17   find and ORDER that the R&R is ADOPTED and that plaintiff’s motion to proceed in forma
18   pauperis (Dkt. 6) is denied and the matter is dismissed without prejudice. The Clerk shall close
19   the case and shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.
20          Dated this 3rd day of March, 2020.
21

22                                                        A
                                                          Ronald B. Leighton
23                                                        United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
